TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00182-CR






Louis DeMarco, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY


NO. 458609, HONORABLE DAVID PURYEAR, JUDGE PRESIDING






PER CURIAM

Counsel for appellant  has filed a motion to permanently abate this appeal because
of the death of appellant.  Tex. R. App. P. 7.1(a)(2).  The motion is granted.  

The opinion and judgment of this Court dated March 11, 1999, are withdrawn.  The
appeal is permanently abated.


Before Justices B. A. Smith, Yeakel and Davis*

Permanently Abated

Filed:  May 20, 1999

Do Not Publish



*	Before Tom G. Davis, Judge (retired), Court of Criminal Appeals, sitting by assignment. 
See Tex. Gov't Code Ann. § 74.003(b) (West 1998).